            Case 1:18-cv-07345-JSR Document 46 Filed 02/15/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STEVE SANDS,

                         Plaintiff,                  Case No. 18-cv-07345 (JSR)

          -against-                                  ECF Case

 CBS INTERACTIVE INC.,

                         Defendant.


                      REPLY DECLARATION OF ELEANOR M. LACKMAN

       ELEANOR M. LACKMAN declares as follows:

       1.       I am a member of the Bar of this Court and a partner in the law firm of Cowan,

DeBaets, Abrahams & Sheppard LLP, attorneys for defendant CBS Interactive Inc. (“CBSi”) in

this proceeding. I submit this reply declaration in further support of CBSi’s Partial Motion for

Summary Judgment against Plaintiff Steve Sands’ (“Plaintiff” or “Sands”) pursuant to Federal

Rule of Civil Procedure 56 (“Motion”). Primarily this reply declaration serves to correct the

record regarding certain issues pertaining to evidence proffered by Sands in opposing CBSi’s

Motion.

       2.       On January 10, 2019, I took the deposition of Plaintiff. Attached hereto as

Exhibit A is a true and correct copy of relevant excerpts of the transcript of that deposition.

       3.       Attached hereto as Exhibit B is a true and complete copy of the article entitled

“Jon Bernthal Starts Filming Marvel’s The Punisher,” along with all pages in the “gallery view,”

on the website located at the URL https://www.comingsoon.net/tv/news/772863-photos-jon-

bernthal-starts-filming-marvels-the-punisher, as it appeared on February 12, 2019.




                                                 1
            Case 1:18-cv-07345-JSR Document 46 Filed 02/15/19 Page 2 of 3




       4.       Attached hereto as Exhibit C is a true and complete copy of documents produced

by Getty Images (U.S.), Inc. (“Getty”), pursuant to a subpoena issued by CBSi, which provide

the images that correspond to the “Asset Numbers” listed in the Getty royalty statements

produced by Sands (see Dkt. 35 ¶ 3, Ex. A) (the “Getty Photo Sheets”).1

       5.       For ease of reference, excerpted below are the photographs at issue in this lawsuit

(the “Lawsuit Images”), as reproduced from Exhibit A of Sands’ Complaint (see Dkt. 1, Ex. A),

with corresponding Asset Numbers as provided in the Getty Photo Sheets.




Asset Number: 612917244                  Asset Number: 612917252      Asset Number: 612917284




Asset Number: 612917344                  Asset Number: 612917320


1
 Although the documents were designated by Getty Images as “confidential,” on February 13,
2019, Getty Images confirmed that they were no longer maintaining that designation.

                                                 2
Case 1:18-cv-07345-JSR Document 46 Filed 02/15/19 Page 3 of 3
